Reasons for Allowance
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/22 has been entered.
Claims 1-20 are allowable.  The examiner has reconsidered applicant’s arguments as they relate to the claimed invention.   Regarding claim 1, the claim requires “a first edge of the wall of the power socket body being rolled inward to form a retaining lip.”  The claim further requires a stamped wall having a uniform thickness and a cable termination at the second end being compressed to transition the body to a non-tubular shape.  The examiner is persuaded that the claimed process steps, such as rolling the edge inward, which creates a folded back structure, results in device that is patentably distinct from the devices of the prior art.  
	 Claim 13 requires “a first edge of the power socket body being rolled inward to form a retaining lip.”  The claim further requires a stamped wall having a uniform thickness and a cable termination being flat and forming a pad.   The examiner is persuaded that the claimed process steps, such as rolling the edge inward, which creates a folded back structure, results in device that is patentably distinct from the devices of the prior art.  
	Claim 18 requires “a first edge of the power socket body being rolled inward to form a retaining lip.”  The claim further requires a stamped wall having a uniform thickness and the cable termination being crimp portion.  The examiner is persuaded that the claimed process steps, such as rolling the edge inward, which creates a folded back structure, results in device that is patentably distinct from the devices of the prior art.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/             Primary Examiner, Art Unit 2833